Field, C. J.
The finding of the court, that “ the plaintiff is a bona fide holder for value,” renders the first two requests of the defendant Manson for rulings immaterial. The check was deposited with the plaintiff on the day of its date, and therefore cannot be considered as overdue when it was taken by the plaintiff. See Ames v. Merriam, 98 Mass. 294; First National Bank of Rochester v. Harris, 108 Mass. 514; Bill v. Stewart, 156 Mass. 508.
The plaintiff received the check from the payees, who indorsed it, and credited the amount of- the check to the payees in their account as depositors, and permitted the payees to draw against it before it received notice through the Clearing House that the check had been dishonored. This made the bank a holder for *428value, and there is no doubt that the evidence sustains the finding that the bank received the check in good faith. See Fulton National Bank v. Grosline, ante, 86.

Exceptions overruled.